Title: To George Washington from Jonathan Trumbull, Sr., 17–20 July 1776
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] July 17th[–20]1776

Your Favours of the 7th and 9th; Instant are duly received, It gives Me pleasure to meet your Approbation of the Measure of sending our Regiments of Horse to join You; I make no doubt they will chearfully acquiesce in whatever You shall direct respecting their Horses, as the general Good of the Service ought to be, and I believe is their governing Principle. I find our Battallions are filling up fast, and moving to your Assistance.
The Stock of Horned Cattle and Sheep are removd from Fishers-Island; Block Island lies in the Colony of Rhode-Island, and the Elizabeth-Islands, and Marthas Vineyard are in the province of the Massachusetts Bay, I cannot therefore with propriety give any Orders for the removal of the fresh provisions from them.
I am sorry it is not in my Power to comply with Your requisition for Heavy Cannon without leaving our port and Harbour of New-London in too defenceless a State.
By a return from the Overseer of our Cannon Foundery at Salisbury I find they have cast 14 Six, 18 nine, and 8 Twelve pounders, and are proceeding to bore them out and fit them for use; He has my Orders, when the 12 pounders are finished, to deliver them to your Excellencys Order to be used where they may be most wanted, without waiting for further Orders from Me, Ball for 12 pounders are also to be had there, should You have Occasion You will please to give Orders accordingly. I expect 18 pounders will be soon cast there, which is the largest Size we can hope for from that Furnace.
I have ordered two of our Row-Gallies to proceed to New York, and trust they will be with You at the Receipt of this; they have no Guns larger than 9 pounders, I wish it may be in your Power to make them more usefull by placing heavier Metal upon them whilst they continue in your Service.
The Continental Regiment raising in this Colony is now in some Measure filled up, mustered, equipped and ready to march; but as there seems to be much danger from the prevalence of the small-pox in Boston, should they march there and as the whole Force of the Enemy on this Side seems to be

directed against You at New York, I have thought it best they should suspend their March towards Boston, till your pleasure might be known whether they should join the Army at New York or proceed for Boston.
Since the Arrival of the Fleet and Army at the Hook several Frigates and Ships have been stationed between Montauk point and Block Island to intercept the Trade from the Sound, in which they have been so successful that they have derived great Advantages from the provision Vessels they have taken; and by frequent Advices from the Captains of our armed Vessels and others it appeared highly improbable that any Vessel going out or coming in by that passage could avoid falling into their Hands, and as several Vessels were prepared and preparing in sundry places to proceed to sea with Cargoes of provision, the Owners of which must be presumed to be ignorant of the Hazard they ran in getting out, and sensible of how great Importance it is that all Supplies of provision should be kept back from the Enemy and having good grounds to believe that some evil minded persons had designedly carried provisions to the Enemy, or thrown themselves in their Way, as your Excellency will see by the enclosed Copies of Depositions taken and sent to Congress, I have given Orders to the Captains of the armed Vessells in the Service of this Colony to stop and detain all provision Vessells coming out of any port in this Colony or thro’ the Sound, and bound to Sea for the present and until the Continental Congress and the Congresses or Conventions of the Colonies or States to which they respectively belong may be apprized of the Hazards attending their proceeding in their Voyages, and on Consideration shall give such Orders as they may think fit respecting the same.
The apparent Necessity of this Measure will, I flatter myself, justify me in taking it, where it is known and properly Explained to prevent or obviate any Misrepresentation is my motive for troubling your Excellency with this Account. I am, with great Esteem & Regard Sir Your Obedient Humble Servant

Jonth. Trumbull


19th—received your Favour of the 15th inst. Which induced me to send Orders immediately to Theos Stanto Capt. of our other Row Galley—The Shark, to proceed with her forthwith to

New York, and subject himself to your Command—Wish him Safe, and seviceable to your designs.
20th—Coll Ward of the Continental Battalion lately Ordered to be raised here and mentioned above, informs that his regiment is not much beyond half filled, occasioned by their being raised for a longer Time, and receiving less bounty than Others.
Since Many are ordered from Boston; and this may be stationed on the Works below or in the invirons, at places out of danger of the infection from the Small Pox; Will it not be best this Battalion should be Ordered to march to that place—first mentioned for their destination?
They are principally Men, who have not Seen Service. please to give the earliest notice of your pleasure therein.

